DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/19/2021.
Claims 1 and 7 are amended.
Claims 1 – 12 are presented for examination.


Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 

Interview Summary
An interview was held on 03/04/2021. Please see the interview notes.

Response to Arguments

Claim Rejections - 35 USC § 101



In response to Examiner notes that the claim has been amended to recite “… retrieve and insurance contract stored on the non-volatile data storage device, the insurance policy comprising an insurance premium; create a first directed graph from the real-world insurance data, wherein the first directed graph comprises nodes representing events and edges representing a probability of one event occurring after another… the probabilistic analysis used to generate the simulated insurance data comprise a Monte Carlo simulation for each of the plurality of simulated risks based on the potential insurance loss and time series data; and… determine a risk associated with the common pathway based on the edge probabilities of the common pathway; and change the insurance premium of the insurance contract based on the risk.”

With regard to whether or not the claim can be performed in the human mind; the Examiner finds the argument persuasive.

With regard to whether or not the claim makes a transformation the argument is not persuasive. 

A transformation must be such that it results in a reduction of a particular article to a different state or thing. See MPEP 2106.05(C). In the current claims while a change is made to “the insurance premium of the insurance contract” the changed premium is still an insurance premium and the insurance contract is still an insurance contract. Neither the premium nor the contract have been changed to a different state or thing. 

Nevertheless; the Examiner finds that the previously cited abstract idea of a mental process is now practically applied to determining risk and insurance premiums because the additional elements of determining a risk associated with the common pathways based on the edge probabilities of the common pathway; and change[ing] the insurance premium” rely upon or use the mental process of performing a graph analysis in a manner that imposes a meaningful limitation on the mental process

However; it is further noted that abstract ideas include certain methods of organizing human activities and these include fundamental economic principles or practices (including hedging, insurance mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; and sales activities). The instant claims now result in the abstract idea of determining a risk associated with events represented in a graph and changing the insurance premium in a contract. The claim is therefore now directed towards the abstract idea of organizing human behavior (e.g., mitigating risk and hedging). Therefore a new grounds of rejection under 35 USC 101 is presented below.


End Response to Arguments



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more as outlined below.

CLAIM 1:
Step 1: Statutory Category is a System.

Step 2A – Prong 1: Is a Judicial Exception Recited?
Yes, the claim recites “… retrieve an insurance contract… the insurance contract comprising an insurance premium… determine a risk… change the insurance premium of the insurance contract based on the risk” which is found to be the abstract idea of organizing human activity (i.e., fundamental economic principle or practice including hedging, insurance, risk mitigation, commercial or legal interactions including an insurance contract).

Step 2A – Prong 2: Is the abstract idea integrated into a practical application?
No. Integration into a practical application requires additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception; however, in the instant claims the result of the claim an insurance premium and contract itself which is the abstract idea. There are no additional elements of the claim which apply, use, or rely upon the premium and/or contract. Therefore the abstract idea of insurance, risk mitigation, insurance contract is not practically applied.

The claim is not directed towards the improvement of the computer itself.
The claim does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease.
The claim does not affect a transformation or reduction of a particular article to a different state or thing. While the claim does recite changing the insurance premium of the contract the premium and the contract are still a premium and contract. They are not reduced or changed into a different state or into something else.
While the claim does recite the use of a computer (data server comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instruction, when operating on the processor cause the processor to:… retrieve from memory previously gathered and analyzed data…; and… retrieving from memory synthetically generated data based… and; a… service comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, when operating on the processor cause the processor to: retrieve [data]…) this is merely the use of a computer as a tool to perform the abstract idea and merely using a computer is not a practical application of the abstract idea.
While the claim names the data server as a “multidimensional timeseries data server” and names a service as a “directed computational graph service”; merely giving a name to a computer where the computer does not perform any functions except those of a general computer (i.e. retrieving data from memory, executing program instructions, analysis) using the equipment of a general computer (i.e., memory, processor) does not apply the judicial exception with or by use of a particular machine.
While the claim recites “multi-peril catastrophies” and “plurality of perils” and “the plurality of perils” this merely generally links the use of the judicial exception to a particular technological environment or field of use and this is not indicative of integration into a practical application.
Further while the claim recites “creating a first dataset by retrieving from memory previously gathered data… and creating a second dataset by retrieving from memory synthetically generated data…” this is insignificant extra solution activity known as datagathering and this is not indicative of integration into a practical application.
While the claim recites “receiving real-world insurance data, the real-world insurance data comprising a potential insurance loss-and time series data for a plurality of risks that may lead to the potential insurance loss” this is mere data gathering which is not a practical application. See MPEP 2106.
while the claim recites “creating a first (and second) directed graph” a directed graph is merely a mental construct. See MPEP 2106.
while the claim recites receiving a user-specified parameter for generation of simulated insurance data this is mere data gathering. See MPEP 2106.
While the claim recites “generating simulated insurance data from probabilistic analysis…” this is not a transformation of a particular article and is therefore not a practical application.

STEP 2B: Claim provides an Inventive Concept?
NO


In these claims; however, the claims merely recite “create a first/second dataset by retrieving from memory” which is merely a recitation, at a high level of generality, a conventional data gathering. The data is “previously generated” and does not impact the retrieving in any way that makes it non-conventional. Also, while the claim recites “synthetically generated data” this is merely a characterization of the data and does not impact the retrieving in any way that would make it non-conventional. The claimed retrieval of the first and second dataset is also not non-conventional. 

While the claim recites “store the first directed graph and the second directed graph..” this is recited at a high level of generality as per MPEP 2106.05 storing data is conventional activity.

While the claim recites “ retrieve the first directed graph and the second directed graph…” this is recited at a high degree of generality and as per MPEP 2106.05 retrieving data is a conventional activity.

Therefore the extra solution/conventional activity is not an inventive concept under step 2B.

CLAIM 7:
Step 1: Statutory Category is a Method.

Step 2A – Prong 1: Is a Judicial Exception Recited?
Yes, the claim recites “… retrieve an insurance contract… the insurance contract comprising an insurance premium… determine a risk… change the insurance premium of the insurance contract based on the risk” which is found to be the abstract idea of organizing human activity (i.e., fundamental economic principle or practice including hedging, insurance, risk mitigation, commercial or legal interactions including an insurance contract).

Step 2A – Prong 2: Is the abstract idea integrated into a practical application?
No. Integration into a practical application requires additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception; however, in the instant claims the result of the claim an 
The claim does not make an improvement to a computer.
The claim does not apply the judicial exception to effect a particular treatment or prophylaxis.
The claim does not use a particular machine.
The claim does not effect a transformation of a particular article to a different state or thing.
The claim only generally links to the technological field of perils.
The receiving of real-world data is mere data gathering. See MPEP 2106.
The storing and retrieving of data from a computer memory is extra solution activity that is not a practical application.

STEP 2B: Claim provides an Inventive Concept?
No.


In these claims; however, the claims merely recite “create a first/second dataset by retrieving from memory” which is merely a recitation, at a high level of generality, a conventional data gathering. The data is “previously generated” and does not impact the retrieving in any way that makes it non-conventional. Also, while the claim recites “synthetically generated data” this is merely a characterization of the data and does not impact the retrieving in any way that would make it non-conventional. The claimed retrieval of the first and second dataset is also not non-conventional. 
While the claim recites “store the first directed graph and the second directed graph..” this is recited at a high level of generality as per MPEP 2106.05 storing data is conventional activity.
While the claim recites “ retrieve the first directed graph and the second directed graph…” this is recited at a high degree of generality and as per MPEP 2106.05 retrieving data is a conventional activity.
Therefore the extra solution activity is not an inventive concept under step 2B.


Claim 2. The claim recites “forecast a probability of occurrence of the potential insurance loss based at least in part by the first directed graph the second directed graph, and the common pathway” which is a judgement, opinion, or evaluation. This, therefore is a mental process.



Claim 3. The claim recites “to determine a geographical link between the first directed graph and the second directed graph” which is a judgement, opinion, or evaluation. This, is therefore a mental process. The claim further recites the elements of “Wherein the real-world insurance data further comprises geographical information, and the graph analysis further comprises tessellated grid modeling.” These elements merely further characterize the data as have “geographical information.” This is not a practical application. Also the limitations of “the graph analysis further comprises tessellated grid” characterizes the analysis as involving a picture and a human is fully capable of comparing and making a judgement, opinion, or evaluation of similarities and differences between pictures. Therefore these elements do not constitute integration into a practical application. Additionally there are no additional elements beyond these further characterizations of the abstract idea which would amount to significantly more. Therefore the claim is not eligible under 35 USC 101.

Claim 4 recites “Wherein the graph analysis further comprises path-dependency modeling to identify a pathway to the potential insurance loss with a specific metric” which is a further 

Claim 5 The claim recites: “The graph analysis further comprises a dimensionality reduction analysis to reduce the complexity of the graph analysis” which merely further characterizes the abstract idea of the graph analysis. Further a human is capable of performing a graph analysis especially when the graph has been simplified. The claim does not recites any additional elements beyond the abstract idea. Therefore the claim does not integrate the abstract idea into a practical application or recites additional elements that are significantly more. Therefore the claim is not eligible under 35 USC 101.

Claim 6. The claim recites “Wherein the graph analysis further comprises dynamic micro-peril modeling to identify pathways that lead to alternate, less-severe losses that the potential insurance loss” which further characterizes the abstract idea. A human is capable of considering alternative pathways which may result in less-severe losses therefore the claim is capable of being performed by a human. The claim does not recites any additional elements beyond the abstract idea. Therefore the claim does not integrate the abstract idea into a practical application or recites additional elements that are significantly more. Therefore the claim is not eligible under 35 USC 101.


Claim 8. The claim recites “Further comprising the step of using an automated planning service to forecast a probability of occurrence of the potential insurance loss based at least in part by the first directed graph, the second directed graph, and the common pathway.”  This limitation applies the graphs and common pathway to forecast a probability of loss. While the claimed “automated planning service” does appear to utilize the abstract idea the question is whether or not this imposes a meaningful limitation on the judicial exception. The elements are recited at a high degree of generality and merely recites “an automated planning service” which is not a particular machine and does not appear to make an improvement to a machine. The limitation merely recites “automated” which merely implies the use of a computer. Mere instructions to implement the abstract idea on an automated platform is not indicative of integration into a practical application. Therefore the claim does not integrate the abstract idea into a practical application. The claim does not recite additional elements which are significantly more. Therefore the claim is not eligible under 35 USC 101.

Claim 9. The claim recites “wherein the real-world insurance data further comprises geographical information” which merely further characterizes the data. Such characterization is not an integration into a practical application nor is it additional elements which are significantly more than the abstract idea. The claim recites “and the graph analysis further comprises tessellated grid modeling to determine a geographical link between the first graph and the second directed graph” however, this merely characterizes the graph as a tessellated grid which is a graphical representation and a human is capable of comparing two images and identifying common elements of the images. Therefore while this may further characterize the abstract idea this is not an integration into a practical application nor are these elements significantly more than the abstract idea. Therefore the claim is not eligible under 35 USC 101.

Claim 10. The claim recites “Wherein the graph analysis further comprises path-dependency modeling to identify a pathway to the potential insurance loss with a specific metric” which merely further characterizes the abstract idea. These elements are not additional elements which integrate the practical application or elements which are significantly more than the abstract idea. Therefore the claim is not eligible under 35 USC 101.

Claim 11. The claim recites “the graph analysis further comprises a dimensionality reduction analysis to reduce the complexity of the graph analysis” which merely further characterizes the abstract idea of the graph analysis. Further a human is capable of performing a graph analysis especially when the graph has been simplified. The claim does not recites any additional elements beyond the abstract idea. Therefore the claim does not integrate the abstract idea into a practical application or recites additional elements that are significantly more. Therefore the claim is not eligible under 35 USC 101.

Claim 12. The claim recites “Wherein the graph further comprises dynamic micro-peril modeling to identify pathways that lead to alternate, less-severe losses than the potential insurance loss” which further characterizes the abstract idea. A human is capable of considering alternative pathways which may result in less-severe losses therefore the claim is capable of being performed by a human. The claim does not recites any additional elements beyond the abstract idea. Therefore the claim does not integrate the abstract idea into a practical application or recites additional elements that are significantly more. Therefore the claim is not eligible under 35 USC 101.



Claim Objections

Claim1 – 12 are objected to because of the following informalities:  
Claim 1 recites, in the preamble, that the claim is a system for modeling, however, the body of the claim actually results in changing an insurance premium in a contract. Therefore the preamble does not match the outcome of the claim.
Claim 7 recites, in the preamble, that the claim is a method for modeling, however, the body of the claim actually results in changing an insurance premium in a contract. Therefore the preamble does not match the outcome of the claim.

Dependent claims 2 – 6, 8 – 12 are objected to due to their dependence from an independent claim.

Appropriate correction is required.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127